DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “which” should be replaced with either “on which” or “with” for clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“guide mechanism” in claim 1.  The specification discloses that the corresponding structure includes tow guides provided for each fiber bundle (see paragraph 0029-31), as well as support mechanisms and support members and support shafts.
“conveying mechanism” in claim 1.  The corresponding structure is disclosed as being “conveying mechanism 12a is constituted by a pair of rollers 12c and 12d” in paragraph 0041.
“holding mechanism” in claim 2.  The corresponding structure is disclosed as being “he holding mechanism of the present embodiment is constituted by a holding unit configured to hold the sub-frame part and a support unit configured to support the holding unit with respect to the multi-jointed robot” in  paragraph 0045.  It should be noted that in claim 3, the holding mechanism is defined as these parts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The terms “guidance mechanism” has not nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because although the claim limitation(s) uses a generic placeholder that is coupled with functional language, it also recites sufficient structure to perform the recited function (a guide roller)

The terms “rotation mechanism” has not nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because also the claim limitation(s) uses a generic placeholder that is coupled with functional language, it also recites sufficient structure to perform the recited function (a rotary part)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 20070044919 A1) in view of Hamlyn (US 20190077094 A1).

a supply device (creel 106) which a plurality of bobbins each having a fiber bundle wound thereon is mounted thereto (see especially Figure 1) and is configured to deliver the fiber bundle from each of the bobbins (see paragraph 0041, disclosing “for placing fiber tows 104, supplied from a creel 106 onto a tool surface 108 of a tool 110”), 
a placing head (fiber placement head 112) configured to perform placement of each of the fiber bundles supplied from the supply device onto a placement die and having a pressing part (tip end of head 112) configured to press the fiber bundles onto the placement die (a tool surface 108 of a tool 110), 
a multi-jointed robot (see especially Figure 3-4 and 7-8, and paragraphs 0043-50, disclosing structures such as wrist elements 138 and 140, support legs 156 and 158, and support arms 166, 168) which the placing head is attached thereto and is configured to move the placing head for the placement, and
 a guide mechanism  (see Figure 5, upper portion of redirect mechanism 124) provided for the multi-jointed robot and configured to guide the fiber bundles from the supply device toward the placing head (see paragraph 0059, disclosing “As shown in FIG. 5, the redirect arrangement 124, of the exemplary embodiment of the compact fiber placement apparatus 100, includes two additional first and second rotatable tow guides 212, 214 of substantially identical construction, including a cylindrical member 216 having pairs of guide bars 218 spaced apart from one another and extending in a chordal fashion across the opening inside of the cylindrical part 216 of the rotatable tow guides 212, 214.”),

a plurality of guidance mechanisms each comprising a guide roller for guiding the fiber bundle toward the conveying mechanism and each provided on each path on an upstream side of the path to the conveying mechanism (and see paragraph 0055, disclosing “The redirect arrangement 124, includes a wrist pivot angle redirect arrangement 188 having four rows of guide wheels rotatably attached to four guide wheel shafts (not shown) which extend substantially parallel to the common pivot axis 160 in a mounting plane including the common pivot axis 160.”), and a frame attached to the multi-jointed robot and provided with the conveying mechanisms and the guidance mechanisms (see paragraph 0014, disclosing “The fiber placement head may include a fiber placement head frame, having a mounting plate thereof which is adapted for fixed attachment to the rotatable member of the head rotation torque motor”; see also paragraph 0061, disclosing “the fiber placement head 112 also includes a set of guide bars (not shown) fixedly attached to a frame of the fiber placement head, and corresponding to the non-rotatable fiber tow guide bars 220, 222.”), 
Hoffman does not disclose that the automated fiber bundle placement apparatus being characterized in that the frame is constituted by a main frame part provided with the conveying mechanisms and attached to the multi-jointed robot and a sub-frame part provided with the guidance mechanisms and detachably attached to the main frame part.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the automated fiber bundle placement apparatus being characterized in that the frame is constituted by a main frame part provided with the conveying mechanisms and attached to the multi-jointed robot and a sub-frame part provided with the guidance mechanisms and detachably attached to the main frame part in order to provide modular capabilities which integrate the fiber-cutting, blocking and rerouting functions.

As to claim 2, Hamlyn as incorporated discloses a holding mechanism (blocking rods) provided to hold the sub-frame part between the guide mechanism and the placing head in a vertical direction.  See paragraph 0050, disclosing “The blocking rods are maneuvered towards their active position, a first blocking rod 441 is inserted in the first recess 523a of the front lateral 

As to claim 3, Hamlyn as incorporated discloses the placing head is attached to the multi-jointed robot via a rotation mechanism comprising a rotary part configured to rotationally drive and having the placing head attached thereto (see paragraph 0044, disclosing “The support module 50 is mounted rotating on the mobile part 22 of the head by means of an arm 56, mounted rotating on the front face of the central part around a pivoting axis A9 included in the plane P4, and assembled to the lateral wall 52a, called front, of the support module.”), wherein the holding mechanism comprises a holding unit configured to hold the sub-frame part and a support unit configured to support the holding unit with respect to the multi-jointed robot, and wherein the holding unit is attached to the support unit so as to be rotatable around an axis line in the vertical direction.  See paragraph 0050, disclosing “The blocking rods are maneuvered towards their active position, a first blocking rod 441 is inserted in the first recess 523a of the front lateral wall 52a, and the second blocking rod 442 is inserted in the first recess 523a of the rear lateral wall 52b, such as illustrated in FIG. 2.  The rods ensure the blocking in rotation of the support module in the first position thereof and thus guarantee the holding of the first roller in the active position thereof.  Moreover, the blocking rods avoid the axial rod 57 from recovering all the compacting forces, and thus protect the axial rod and the motor 58.”


As to claim 4, Hoffman does not disclose that the sub-frame part has a handle unit for an operator to grip with a hand.
However, Hamlyn makes obvious that the sub-frame part has a handle unit for an operator to grip with a hand.  Hamlyn, paragraph 0073, teaches that “Moreover, each functional module is advantageously equipped with a handle 64 to facilitate the manoeuvring thereof between the two positions thereof.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sub-frame part has a handle unit for an operator to grip with a hand in order to facilitate maneuvering thereof between the positions. 

As to claim 5, Hoffman does not disclose that the sub-frame part has a handle unit for an operator to grip with a hand.
However, Hamlyn makes obvious that the sub-frame part has a handle unit for an operator to grip with a hand.  Hamlyn, paragraph 0073, teaches that “Moreover, each functional module is advantageously equipped with a handle 64 to facilitate the manoeuvring thereof between the two positions thereof.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sub-frame part has a handle unit for an operator to grip with a hand in order to facilitate maneuvering thereof between the positions. 

As to claim 6, Hoffman does not disclose that the sub-frame part has a handle unit for an operator to grip with a hand.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sub-frame part has a handle unit for an operator to grip with a hand in order to facilitate maneuvering thereof between the positions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK